BLACK, Judge.
The petition for writ of certiorari is granted in part based on the reasons discussed in Citizens Property Insurance Corp. v. Trapeo, 136 So.3d 670 (Fla. 2d DCA) 2D13-2078, also issued on this date. To the extent the trial court’s ruling purports to prohibit neutral evaluation, the order and ruling are quashed. Citizens’ petition is converted, in remaining part, to a petition for writ of mandamus. See Fla. R.App. P. 9.040(c). Again, for the reasons discussed in Trapeo, we grant the petition and direct the trial court to stay the court proceedings pending the completion of neutral evaluation pursuant to section 627.7074(10), Florida Statutes (2013).
NORTHCUTT and KHOUZAM, JJ., Concur.